Fourth Court of Appeals
                                San Antonio, Texas

                                    JUDGMENT
                                  No. 04-12-00775-CV

                              OIS INVESTMENTS INC.,
                                     Appellant

                                      v.
                           AAA Free Move Ministorage,
                      AAA FREE MOVE MINISTORAGE, LLC,
                                   Appellee

                 From the County Court at Law No. 3, Bexar County, Texas
                                 Trial Court No. 377499
                      Honorable David J. Rodriguez, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that appellee recover its costs of appeal from appellant.

      SIGNED October 2, 2013.


                                            _____________________________
                                            Sandee Bryan Marion, Justice